DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The following is a quotation of the appropriate paragraphs of 37 C.F.R. 1.84 that form the basis for the objections under this section made in this Office action:
37 C.F.R. 1.84   Standards for drawings.
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications.
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; or
(2) Color. …

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings submitted 05/24/2019 are grayscale drawings, rather than black and white line drawings.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  33 recites the limitation "the actuating member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation should read “the shape memory material-based frame”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 23, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0035704 (Dudai).
16. Dudai discloses an implant (mesh unit 100) comprising a shape memory material-based frame (e.g., self-extending elements 400 of Nickel Titanium at P0152) and a functional module (e.g., “carrier sheet” at P0236). The implant has a first shape (FIG. 3A or FIG. 7B) and a second shape (FIG. 3B or FIG. 7A) with the second shape having a larger area than that of the first shape (FIG. 3A-3B; P0159)(FIG. 7A-7B; P0168). The implant comprises a plurality of curling portions (e.g., see bending point 401 of each self-extending element 400 at FIG. 2B-2C and 3C; P0155 and P0160 forming eight curling portions)(e.g., see double scroll of FIG. 7B and P0168 forming two curling portions). The shape memory material-based frame is configured to cause the plurality of curling portions to expand along curling axes thereof, so that the implant is transformed from the first shape to the second shape (FIG. 3A-3B; P0159)(FIG. 7A-7B; P0168). An outer surface of the functional module is coated by at least biocompatible film (e.g., carrier sheet is laminated with a therapeutic and/or diagnostic agent at P0236)(also see P0232).
17. The number of the plurality of curling portions is greater than two (e.g., see bending point 401 of each self-extending element 400 at FIG. 2B-2C and 3C; P0155 and P0160 forming eight curling portions). The curling axes are nonparallel with each other (e.g., see bending point 401 of self-extending element 400 causing the elements 400 to extend along radial axes in FIG. 2B-2C which are non-parallel).
18. The number of the plurality of curling portions is greater than three (e.g., see bending point 401 of each self-extending element 400 at FIG. 2B-2C and 3C; P0155 and P0160 forming eight curling portions). The implant has a central body portion (connecting element 420)(FIG. 3B; P0153). The plurality of curling portions are substantially symmetrically arranged around the central body portion (FIG. 3B).
19. The plurality of curling portions are in a curled state when the implant is in the first shape (FIG. 3A or FIG. 7B). The plurality of curling portions are in an expanded state when the implant is in the second shape (FIG. 3B or FIG. 7A). The second shape is substantially rectangular (P0159 or P0168).
22. The actuating member is a shape memory material-based frame (FIG. 3B and 7A; P0152).
23. The implant has a constraint unit (band 12) configured to keep the implant in the first shape (FIG. 3A and 7B; P0142 and P0169).
33. The implant has a plurality of units (e.g., section or areas as shown in FIG. 4A-4B) connected with each other by conductive wires (wire 480)(FIG. 4A-4B; P0161). Each unit comprises the actuating member and the functional module (FIG. 4A-4B; P0161).
34. Dudai discloses an implantable medical device including the implant as claimed in claim 16 (e.g., implant = portion of carrier sheet of FIG. 4A-4B inside of wire 480) and an implantable main portion (e.g., portion of carrier sheet of FIG. 4A-4B outside of wire 480) where the implant and the implantable main portion are connected with each other by conductive wire (wire 480)(FIG. 4A-4B; P0161).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0035704 (Dudai) in view of US 2009/0240267 (Crawley).
Dudai discloses the invention substantially as claimed as discussed above and further discloses the constraint unit as discussed above but does not disclose the constraint unit being made of biodegradable material. Crawley teaches an implant in the same field of endeavor having a biodegradable material constraint unit (18)(P0036) for the purpose of constraining an implant prior to release with a constraint unit which bioabsorbs faster than the implant (P0036). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the constraint unit of Dudai of a biodegradable material as taught by Crawley in order to constrain an implant prior to release with a constraint unit which bioabsorbs faster than the implant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of Dudai would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416.
Claim 21, 25-26, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0035704 (Dudai) in view of US 2013/0338767 (Mazzocchi).
Dudai discloses the invention substantially as claimed as discussed above and further discloses the functional module being various surgical implants such as therapeutic or diagnostic implants (P0010) but does not disclose the functional module being a photovoltaic cell array. Mazzocchi teaches an implant in the same field of endeavor including a functional module in the form of a photovoltaic cell array (P0064) for the purpose of providing power to the implant without the use of a battery. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant (therapeutic or diagnostic implant of Dudai) to have a photovoltaic cell array as the functional module as taught by Mazzocchi in order to provide power to the implant without the use of a battery.
The shape memory material-based frame defines one or more than one through hole (loops 405)(FIG. 2A; P0178).

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to claims 16 and 34 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above. 
Examiner notes that the limitations of claims 27/28 were incorporated in claims 16 and 34. However, the limitations of the intervening claims (e.g., 20, 21, and 25/26) were not included such that the scope of the claims currently presented is different than that noted as allowable in the Non-final rejection of 04/20/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771